Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,785,306. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-18 of U.S. patent 10,785,306 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim." In re Lonqi, 759 F.2d at 896, 225 USPQ at 651.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,911,541. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-18 of U.S. patent 10,911,541 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim." In re Lonqi, 759 F.2d at 896, 225 USPQ at 651.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,115,474. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-19 of U.S. patent 11,115,474 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim." In re Lonqi, 759 F.2d at 896, 225 USPQ at 651.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 11-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0314688 by Kattemane et al. (Kattemane).
With respect to claim 1, Kattemane teaches a computer-implemented method, comprising: 
receiving, by a second network interface controller of a second host, m-n data packets of m data packets sent by a first network interface controller of a first host, wherein n is a non-zero integer number less than m; (Paragraphs 6-8, Fig. 2 – L2 receiver (network interface) of UE device receives packets N+2000 missing x and y).
determining, by the second network interface controller of the second host, that n data packets of the m data packets have not been received (Paragraphs 6-8, Fig. 2 – L2 receiver (network interface)  determines missing x and y and issues Nacks for x and y); 
in response to determining that n data packets of the m data packets have not been received, storing, by the second network interface controller, m-n received data packets of the m data packets; (Paragraphs 6-8, Fig. 2 –L2 receiver of the UE holds all the received packet in buffer until sufficient recovery of missing packets happens.) 
receiving, by the second network interface controller, a backup copy of the n data packets subsequent to the first network interface controller retrieving and re-transmitting the backup copy of the n data packets to the second network interface controller; (Paragraphs 6-8, Fig. 2 – sender sends missing x and y in response to Nack and L2 receiver receives x and y) and 
transmitting the m-n received data packets together with the backup copy of the n data packets to the second host. (Paragraphs 6-8, Fig. 2 – L2 receiver sends the now complete N+2000 to UDP app (receiving host)).
With respect to claim 2, Kattemane further teaches the computer-implemented method of claim 1, further comprising: after determining that n data packets of the m data packets have not been received, sending, by the second network interface controller, at least one negative acknowledgement response for the n data packets to the first network interface controller. (Paragraphs 6-8, Fig. 2 – NACK list for missing x and y packets)
With respect to claim 4, Kattemane further teaches the computer-implemented method of claim 2, wherein sending at least one negative acknowledgement response comprises sending one negative acknowledgement response for all of the n data packets, to the first network interface controller. (Paragraphs 6-8, Fig. 2 – NACK list for missing x and y packets) 
With respect to claim 5, Kattemane further teaches the computer-implemented method of claim 1, further comprising: determining, by the second network interface controller of the second host, that m-n data packets of the m data packets have been received; and after determining that m-n data packets of the m data packets have been received, sending an acknowledgement response for the m-n data packets to the first network interface controller. (Paragraphs 6, Fig. 1a – ACK can be sent for the received packets)
With respect to claim 6, Kattemane teaches the computer-implemented method of claim 5, wherein the first network interface controller is configured to determine whether the acknowledgement response for the m-n data packets has been received from the second network interface controller within a predetermined duration. (Paragraphs 5-7 RTO for sent packets)
With respect to claim 7, Kattemane teaches the computer-implemented method of claim 1, wherein the m data packets are sequenced, and wherein determining that n data packets of the m data packets have not been received is based on sequence numbers of the m-n received data packets of the m data packets. (Paragraph 6 – missing packet determined based on receiving higher sequence packets)
Claims 11, 12, 13, and 14 are similar in scope to claims 1, 2, 5 and 7 and are rejected based on the same rationale.
Claims 16, 17, 18, and 19 are similar in scope to claims 1, 2, 5, and 7 and are rejected based on the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kattemane in view of US 2007/0195826 by Wang et al. (Wang).
With respect to claim 3, Kattemane teaches the computer-implemented method of claim 2.  Kattemane teaches using a Nack list but does not disclose individually sending Nacks and therefore does not explicitly disclose wherein sending at least one negative acknowledgement response comprises sending, for each data packet of the n data packets, a corresponding negative acknowledgement response to the first network interface controller.
Wang teaches a receiver receiving packets and determining missing packets for retransmission.  This can done with a NACK list or alternatively sending individual NACKs for each missing packet. (Paragraph 17 – NACK may be sent for individual missing packets or a single NACK may be used to designate a plurality of data packets for retransmission).
It would have been obvious to one of ordinary skill in the art  before the effective date of the claimed invention to have the Negative acknowledgement list of Kattemane be individual negative acknowledgements for each packet as in Want.  Substituting a known negative acknowledgement technique for another negative acknowledgement technique to yield the predictable result of packet retransmission based on the negative acknowledgements would have been obvious. 

Claim(s) 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kattemane in view of US 20090303998 by Rao et al. (Rao).
With respect to claim 8, Kattemane teaches the computer-implemented method of claim 1, but does not explicitly disclose wherein the first network interface controller is configured to delete the m data packets in response to determining that the second network interface controller has received the m data packets, including the n data packets that have been re-transmitted by the first network interface controller.
Rao teaches that packets are determined as being received through acknowledgement.  Successfully received packets are deleted from the buffer.  This includes packets that were retransmitted and subsequently determined to be successfully received from the retransmit.  (Paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the received packets of Kattemane be deleted as in Rao.  Using a known technique to provide predictable memory management would have been obvious. 
Claims 15 and 20 are similar in scope to claim 8 and are rejected based on the same rationale. 

Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kattemane in view of US 20140164545 by Davis et al. (Davis).
With respect to claim 9, Kattemane teaches the computer-implemented method of claim 1, but does not disclose wherein the first network interface controller is an RDMA network interface controller that comprises a dynamic random access memory.
Davis teaches an RDMA network interface controller comprising dynamic random access memory can be used for reliable transmission including retransmission of missing packets (Paragraph 30, 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first network interface controller of Kattemane be an RDMA NIC as in Davis.  One would be motivated to have this as RDMA allows for quicker and more efficient operations and processing (Davis Paragraph 2).
With respect to claim 10, Kattemane teaches the computer-implemented method of claim 1, wherein the second network interface controller is an RDMA network interface controller that comprises a dynamic random access memory.
Davis teaches an RDMA network interface controller comprising dynamic random access memory can be used for reliable transmission including retransmission of missing packets (Paragraph 30, 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second network interface controller of Kattemane be an RDMA NIC as in Davis.  One would be motivated to have this as RDMA allows for quicker and more efficient operations and processing (Davis Paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455